--------------------------------------------------------------------------------

EXHIBIT 10.1
 
SECURITIES PURCHASE AGREEMENT


This SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated August 30, 2012, is
between YOU On Demand Holdings, Inc., a Nevada corporation (the “Company”) and
each purchaser identified on Schedule A and Schedule B hereto (each, including
their respective successors and assigns, an “Investor” and collectively, the
“Investors”) and, with respect to certain sections hereof, Chardan Capital
Markets, LLC (the “Lead Placement Agent”).
 
WHEREAS, this Agreement has been entered into pursuant to the terms of the
Company’s Confidential Private Placement Memorandum, dated August 23, 2012
(together with any and all amendments and/or supplements thereto, the
“Memorandum”);


WHEREAS, the Investors wish to purchase from the Company, and the Company wishes
to sell and issue to the Investors, upon the terms and conditions stated in this
Agreement, a maximum of 1,000,000 units (the “Maximum Amount”) at a purchase
price of $4.00 per unit (the “Per Unit Purchase Price”);
 
WHEREAS, the Investors will have the option to purchase (i) Class A Units (each,
a “Class A Unit”), with each Class A Unit Consisting of (a) one (1) share
(collectively, the “Class AShares”) of the Company’s common stock, par value
$0.001 per share (the “Common Stock”) and (b) a common stock purchase warrant
(each a “Warrant,” and, collectively, the “Warrants”) to purchase one (1) share
(collectively, the “Warrant Shares”) of Common Stock at an exercise price of
$4.25 per share (subject to adjustment as set forth in the Warrants), which
Warrants shall be in the form attached hereto as Exhibit A, upon the terms and
conditions set forth in this Agreement (each investor in a Class A Unit, a
“Class A Investor”), or (ii) Class B Units (each, a “Class B Unit”), with each
Class B Unit consisting of (x) one share (collectively, the “Class B Shares”,
and together with the Class A Shares, the “Shares”) of the Company’s Series C
Preferred Stock, par value $0.001 per share (the “Series C Preferred Stock”),
and (y) a Warrant (each investor in a Class B Unit, a “Class B Investor”);
 
WHEREAS, at the Closing, the parties hereto will execute and deliver a
Registration Rights Agreement, substantially in the form attached hereto as
Exhibit B (the “Registration Rights Agreement”), pursuant to which the Company
will agree to provide certain registration rights with respect to the Class A
Shares, the Class B Shares and the Warrant Shares purchased by the Investors
under the Securities Act and the rules and regulations promulgated thereunder,
and applicable state securities laws; and
 
WHEREAS, the Company and the Investors are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by the rules and regulations as promulgated by the SEC under the Securities Act.


NOW, THEREFORE, in consideration of the mutual terms, conditions and other
agreements set forth herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound hereby, the parties hereto hereby agree to the sale and purchase
of the Units as set forth herein.
 
 
1

--------------------------------------------------------------------------------

 
 
1.             DEFINITIONS.  In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms have the
meanings indicated in this Section 1.


“Affiliate” means, with respect to any specified Person: (i) if such Person is
an individual, the spouse of that Person and, if deceased or disabled, his
heirs, executors, or legal representatives, if applicable, or any trusts for the
benefit of such individual or such individual’s spouse and/or lineal
descendants, or (ii) otherwise, another Person that directly, or indirectly
through one or more intermediaries, controls, is controlled by, or is under
common control with, the Person specified. As used in this definition, “control”
shall mean the possession, directly or indirectly, of the power to cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities or by contract or other written instrument.


“Business Day” means any day on which banks located in New York City are not
required or authorized by law to remain closed.


“Closing” means each of the First Closing and any Subsequent Closing.


“Closing Date” means each of the First Closing Date and any Subsequent Closing
Date.


“Closing Escrow Agreement” means the Closing Escrow Agreement, dated August ,
2012, by and among the Company, the Lead Placement Agent and the Escrow Agent.


“Company’s knowledge” means the information and/or other items that the
executive officers of the Company have actual knowledge of or information such
officers would reasonably be expected to have after due inquiry.


“Disclosure Schedules” means the disclosure schedules issued by the Company to
the Investors, which schedules correspond to the representations and warranties
of the Company in Section 5 hereof.


“Escrow Account” means the escrow account established by the Escrow Agent
pursuant to the Closing Escrow Agreement where funds representing the Investors’
aggregate Purchase Price shall be held pending the First Closing.


“Escrow Agent” means Loeb & Loeb, LLC.


“Exchange Act” means the Securities Exchange Act of 1934, as amended.


“First Closing Date” means the date of the First Closing; provided, however,
that such date shall not be prior to the date the stockholders of the Company
approve the issuance of the Shares and Warrant Shares pursuant to the Offering.


“Governmental Body” means any: (a) nation, state, commonwealth, province,
territory, county, municipality, district or other jurisdiction of any nature;
(b) federal, state, local, municipal, foreign or other government; or (c)
governmental or quasi-governmental authority of any nature (including any
governmental or administrative division, department, agency, commission,
instrumentality, official, organization, unit, body or entity) and any court or
other tribunal.


 
2

--------------------------------------------------------------------------------

 


“Intellectual Property” means the Company’s patents, patent applications,
provisional patents, trademarks, service marks, trade names, trademark
registrations, service mark registrations, copyrights, licenses, formulae, mask
works, customer lists, internet domain names, know-how and other intellectual
property, including trade secrets and other unpatented and/or unpatentable
proprietary or confidential information, systems, procedures or registrations or
applications relating to the same.


“Indebtedness” means, with respect to any Person, without duplication, all
obligations of such Person: (i) for borrowed money, (ii) evidenced by notes,
bonds, debentures or similar instruments, (iii) for the deferred purchase price
of goods or services (other than trade payables or accruals incurred in the
ordinary course of business), (iv) under capital leases, and (v) in the nature
of guarantees of the obligations described above in clauses (i) through (iv).


“Legal Requirement” means any federal, state, local, municipal, foreign or other
law, statute, constitution, principle of common law, resolution, ordinance,
code, edict, decree, rule, regulation, ruling or requirement issued, enacted,
adopted, promulgated, implemented or otherwise put into effect by or under the
authority of any Governmental Body (or under the authority of any national
securities exchange upon which the Common Stock is then listed or
traded).  Reference to any Legal Requirement means such Legal Requirement as
amended, modified, codified, replaced or reenacted, in whole or in part, and in
effect from time to time, and reference to any section or other provision of any
Legal Requirement means that provision of such Legal Requirement from time to
time in effect and constituting the substantive amendment, modification,
codification, replacement or reenactment of such section or other provision.
 
“Lien(s)” means any interest in Property securing an obligation owed to a Person
whether such interest is based on the common law, statute or contract, and
including but not limited to a security interest arising from a mortgage, lien,
title claim, assignment, encumbrance, adverse claim, contract of sale, pledge,
conditional sale or trust receipt or a lease, consignment or bailment for
security purposes.  The term “Lien” includes but is not limited to mechanics’,
materialmens’, warehousemens’ and carriers’ liens and other similar
encumbrances. For the purposes hereof, a Person shall be deemed to be the owner
of Property which it has acquired or holds subject to a conditional sale
agreement or other arrangement pursuant to which title to the Property has been
retained by or vested in some other Person for security purposes.


“Material Adverse Effect” means a material adverse effect on, and a “Material
Adverse Change “ means a material adverse change in: (i) the assets,
liabilities, results of operations, condition (financial or otherwise) or
business of the Company taken as a whole; or (ii) the ability of the Company to
perform its obligations under the Transaction Documents, but, to the extent
applicable, shall exclude any circumstance, change or effect to the extent
resulting or arising from: (w) any change in general economic conditions in the
industries or markets in which the Company and its Subsidiaries operate so long
as the Company and its Subsidiaries are not disproportionately (in a material
manner) affected by such changes; (x) national or international political
conditions, including any engagement in hostilities, whether or not pursuant to
the declaration of a national emergency or war, or the occurrence of any
military or terrorist attack so long as the Company and its Subsidiaries are not
disproportionately (in a material manner) affected by such changes; (y) changes
in United States generally accepted accounting principles, or the interpretation
thereof; or (z) the entry into or announcement of this Agreement, actions
contemplated by this Agreement, or the consummation of the transactions
contemplated hereby.


 
3

--------------------------------------------------------------------------------

 


“OTCBB” means the Over-the-Counter Bulletin Board system or any successor
system, entity or organization performing the same or a substantially similar
function.


“Offering” means the offering and sale of the Units pursuant to this Agreement
and the Memorandum.


“Person” means an individual, entity, corporation, partnership, association,
limited liability company, limited liability partnership, joint-stock company,
trust or unincorporated organization.


“PRC” means, for the purpose of this Agreement, the People’s Republic of China,
not including Taiwan, Hong Kong and Macau.


“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.


“Purchase Price” means an amount equal to the Per Unit Purchase Price multiplied
by the number of Units being purchased by each Investor.
 
“SEC” means the United States Securities and Exchange Commission.


“SEC Reports” means the reports, documents and other filings and information
made by the Company with the SEC, including the Company’s last annual report on
Form 10-K.


“Securities” means the Class A Units, the Class B Units, the Shares, the
Warrants and the Warrant Shares.


“Securities Act” means the Securities Act of 1933, as amended.


“Subsequent Closing Date” means the date of any Subsequent Closing.


“Subsidiaries” shall mean any corporation or other entity or organization,
whether incorporated or unincorporated, in which the Company owns, directly or
indirectly, any controlling equity or other controlling ownership interest or
otherwise controls through contract or otherwise, including, without limitation,
any variable interest entity of the Company.


“Trading Day” means: (i) a day on which the Common Stock is traded on a Trading
Market (other than the OTCBB), or (ii) if the Common Stock is not listed on a
Trading Market (other than the OTCBB), a day on which the Common Stock is traded
in the over the counter market, as reported by the OTCBB, or (iii) if the Common
Stock is not quoted on any Trading Market, a day on which the Common Stock is
quoted in the over the counter market as reported by the Pink Sheets LLC (or any
similar organization or agency succeeding to its functions of reporting prices);
provided, that in the event that the Common Stock is not listed or quoted as set
forth in (i), (ii) and (iii) hereof, then Trading Day shall mean a Business Day.


 
4

--------------------------------------------------------------------------------

 


“Trading Market” means whichever of the New York Stock Exchange, the NYSE AMEX,
the NASDAQ Global Select Market, the NASDAQ Global Market, the NASDAQ Capital
Market, or, with respect to the foregoing exchanges, any successor exchange,
entity or organization performing the same or a substantially similar function,
or the OTCBB on which the Common Stock is listed or quoted for trading on the
date in question.


“Transaction Documents” means this Agreement, the Memorandum, the Warrants, the
Registration Rights Agreement, and the Closing Escrow Agreement.


“Transfer” means any sale, transfer, assignment, conveyance, charge, pledge,
mortgage, encumbrance, hypothecation, security interest or other disposition, or
to make or effect any of the above.


“Units” means the Class A Units and the Class B Units.


“WFOE” means Beijing China Broadband Network Technology Co., Ltd., the Company’s
wholly foreign owned entity, located in the PRC.


2.             SALE AND PURCHASE OF UNITS.


2.1.          Purchase of Units by Investors.  Subject to the terms and
conditions of this Agreement, on the Closing Date, each of the Investors shall
severally, and not jointly, purchase, and the Company shall sell and issue to
each Investor, the class and number of Units specified by it on its respective
signature page attached hereto as consideration for payment of the applicable
Purchase Price by such Investor.


2.2.          Closings.


(a)           First Closing.  Subject to the terms and conditions set forth in
this Agreement, the Company shall (i) issue and sell to each Class A Investor
listed on Schedule A, and each such Class A Investor shall, severally and not
jointly, purchase from the Company on the First Closing Date, such number of
Class A Units set forth on the respective signature pages attached hereto, which
will be reflected opposite such Investor’s name on Schedule A, and (ii) issue
and sell to each Class B Investor listed on Schedule B, and each such Class B
Investor shall, severally and not jointly, purchase from the Company on the
First Closing Date, such number of Class B Units set forth on the respective
signature pages attached hereto, which will be reflected opposite such
Investor’s name on Schedule B (the “First Closing”).


(b)           Subsequent Closing(s).  In the event that the Maximum Amount is
not raised at the First Closing, the Company and the Lead Placement Agent may
mutually agree to have one or more subsequent closings of the Offering (each, a
“Subsequent Closing”) until the Maximum Amount is raised.  At each Subsequent
Closing, the Company agrees to issue and sell to each Investor who executes a
signature page hereto, and each such Investor agrees, severally and not jointly,
to purchase from the Company such number of Units set forth on such Investor’s
signature pages attached hereto.  There may be more than one Subsequent Closing;
provided, however, that the final Subsequent Closing shall take place within the
time periods set forth in the Memorandum.


 
5

--------------------------------------------------------------------------------

 


2.3.          Closing.  Each Closing shall occur with the time periods set forth
in the Memorandum at the offices of Pillsbury Winthrop Shaw Pittman LLP, 2300 N
Street, N.W., Washington, DC  20037, or remotely via the exchange of documents
and signatures but in no event later than three Business Days after all closing
conditions specified in Section 6 and Section 7 hereof have been satisfied or
waived, or at such other time and place as the Company and the Investors shall
mutually agree in writing.


2.4.          Closing Deliveries. At each Closing, the Company shall deliver to
the Investors purchasing Units at such Closing, against delivery by the Investor
of the Purchase Price (as provided below), the Shares and the Warrants.  At each
Closing, each Investor purchasing Units at such Closing shall deliver or cause
to be delivered to the Company the Purchase Price set forth in its counterpart
signature page annexed hereto by paying United States dollars via bank,
certified or personal check which has cleared prior to the applicable Closing or
in immediately available funds, by wire transfer to the Escrow Account pursuant
to the Closing Escrow Agreement.


2.5.          The Warrants.  The Warrants shall have the terms and conditions
and be in the form attached hereto as Exhibit A.


2.6.          The Registration Rights Agreement.  The Registration Rights
Agreement shall contain the terms and conditions and be in the form attached
hereto as Exhibit B.


2.7.          Use of Proceeds.  The Company hereby covenants and agrees that the
proceeds from the sale of Units shall be used as provided for in the Memorandum.


3.             ACKNOWLEDGEMENTS OF THE INVESTORS.


Each Investor, severally and not jointly, acknowledges that:


3.1.          Resale Restrictions.  None of the Securities have been registered
under the Securities Act, or under any state securities or “blue sky” laws of
any state of the United States, and, unless so registered, none of the
Securities may be offered or sold by the Investor except pursuant to an
effective registration statement under the Securities Act, or pursuant to an
exemption from, or in a transaction not subject to, the registration
requirements of the Securities Act and in each case only in accordance with
applicable state securities laws.


3.2.          Agreements.  Such Investor has received, carefully read and
acknowledges the terms of the Transaction Documents, including the Risk Factors
set forth in the Memorandum.


3.3.          Books and Records. The books and records of the Company were
available upon reasonable notice for inspection, subject to certain
confidentiality restrictions, by the Investor during reasonable business hours
at its principal place of business, that all documents, records and books in
connection with the sale of the Securities hereunder have been made available
for inspection by it and its attorney and/or advisor(s).


 
6

--------------------------------------------------------------------------------

 


3.4.          Independent Advice. The Investor has been advised to consult with
the Investor’s own legal, tax and other advisors with respect to the merits and
risks of an investment in the Securities and with respect to applicable resale
restrictions, and it is solely responsible (and neither the Company nor the Lead
Placement Agent is in any way, directly and/or indirectly, responsible) for
compliance with:


(a)           any applicable laws of the jurisdiction in which the Investor is
resident in connection with the distribution of the Securities hereunder, and


(b)           applicable resale restrictions.


3.5.          No Governmental Review or Insurance.  Neither the SEC nor any
other securities commission, securities regulator or similar regulatory
authority has reviewed or passed on the merits of the Securities or on any of
the documents reviewed or executed by the Investor in connection with the sale
of the Securities, including the Transaction Documents, and there is no
government or other insurance covering any of the Securities.


4.            REPRESENTATIONS, WARRANTIES AND ACKNOWLEDGMENTS OF THE INVESTORS.


Each Investor, severally and not jointly, represents and warrants to the Company
solely as to such Investor that:


4.1.          Capacity.  The Investor: (i) if a natural person, represents that
the Investor has reached the age of 21 and has full authority, legal capacity
and competence to enter into, execute and deliver this Agreement and the
Transaction Documents to which the Investor is a party and all other related
agreements or certificates and to take all actions required pursuant hereto and
thereto and to carry out the provisions hereof and thereof; (ii) if a
corporation, partnership, or limited liability company or partnership, or
association, joint stock company, trust, unincorporated organization or other
entity, represents that such entity was not formed for the specific purpose of
acquiring the Units, such entity isduly organized, validly existing and in good
standing under the laws of the state of its organization, such entity has full
power and authority to execute and deliver this Agreement, the Transaction
Documents to which it is a party and all other related agreements or
certificates and to take all actions required pursuant hereto and thereto and to
carry out the provisions hereof and thereof and to purchase and hold the Units,
the execution and delivery of this Agreement and the Transaction Documents to
which it is a Party have been duly authorized by all necessary action; or (iii)
if executing this Agreement in a representative or fiduciary capacity,
represents that it has full power and authority to execute and deliver this
Agreement and the Transaction Documents to which it is a Party in such capacity
and on behalf of the subscribing individual, ward, partnership, trust, estate,
corporation, or limited liability company or partnership, or other entity for
whom the Investor is executing this Agreement and the Transaction Documents, and
such individual, partnership, ward, trust, estate, corporation, or limited
liability company or partnership, or other entity has full right and power to
perform pursuant to this Agreement and the Transaction Documents to which it is
a Party and make an investment in the Company.


 
7

--------------------------------------------------------------------------------

 


4.2.          No Violation of Corporate Governance Documents. If the Investor is
a corporation, partnership, or limited liability company or partnership, or
association, joint stock company, trust, unincorporated organization or other
entity, the entering into of this Agreement and the other Transaction Documents
to which it is a party and the transactions contemplated hereby and thereby do
not and will not result in the violation of any of the terms and provisions of
any law applicable to, or the charter or other organizational documents, bylaws
or other governing documents of, the Investor or of any agreement, written or
oral, to which the Investor may be a party or by which the Investor is or may be
bound.


4.3.          Binding Agreement. The Investor has duly executed and delivered
this Agreement and the other Transaction Documents to which it is a party, and
this Agreement and the other Transaction Documents to which it is a party
constitute a valid and binding agreement of the Investor enforceable against the
Investor in accordance with their respective terms, except as such
enforceability may be limited by general principals of equity, or to applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation and other
similar laws relating to, or affecting generally, the enforcement of applicable
creditors’ rights and remedies.


4.4.          Purchase for Own Account or as Professional Fiduciary.  The
Securities are being acquired for such Investor’s own account or for various
accounts for which it acts as professional fiduciary,  for investment purposes
only and not with a view to the resale or distribution of any part thereof in
violation of the Securities Act, and such Investor has no present intention of
selling, granting any participation in, or otherwise distributing the same in
violation of the Securities Act, without prejudice, however, to such Investor’s
right at all times to sell or otherwise dispose of all or any part of such
Securities in compliance with applicable federal and state securities laws.


4.5.          Not a Broker-Dealer.  Such Investor is neither a registered
representative under the Financial Industry Regulatory Authority (“FINRA”), a
member of FINRA or associated or Affiliated with any member of FINRA, nor a
broker-dealer registered with the SEC under the Exchange Act or engaged in a
business that would require it to be so registered, nor is it an Affiliate of a
such a broker-dealer or any Person engaged in a business that would require it
to be registered as a broker-dealer.  In the event such Investor is a member of
FINRA, or associated or Affiliated with a member of FINRA, such Investor agrees,
if requested by FINRA, to sign a lock-up, the form of which shall be
satisfactory to FINRA with respect to the Securities.


4.6.          Not an Underwriter.  Such Investor is not an underwriter of the
Securities, nor is it an Affiliate of an underwriter of the Securities.


4.7.          Investment Experience. Such Investor acknowledges that the
purchase of the Securities is a highly speculative investment and that it can
bear the economic risk and complete loss of its investment in the Securities and
has such knowledge and experience in financial and/or business matters that it
is capable of evaluating the merits and risks of the investment contemplated
hereby.


 
8

--------------------------------------------------------------------------------

 


4.8.          Disclosure of Information.  Such Investor has had an opportunity
to receive, and fully and carefully review, all information related to the
Company and the Securities requested by it and to ask questions of and receive
answers from the Company regarding the Company and its business and the terms
and conditions of the offering of the Securities.  Neither such inquiries nor
any other due diligence investigation conducted by such Investor shall modify,
amend or affect such Investor’s right to rely on the Company’s representations
and warranties contained in this Agreement.  Such Investor acknowledges that it
has received, and fully and carefully reviewed and understands all of the
Transaction Documents, including, but not limited to, the Memorandum describing,
among other items, the Company, its businesses and risks, the Securities and the
Offering of the Securities.  Investor acknowledges that it has received, and
fully and carefully reviewed and understands, copies of the SEC Reports, either
in hard copy or electronically through the SEC’s Electronic Data Gathering
Analysis and Retrieval system.  Such Investor understands that its investment in
the Securities involves a high degree of risk.  Such Investor’s decision to
enter into this Agreement and the Transaction Documents to which it is a party,
including the Registration Rights Agreement, has been made based solely on the
independent evaluation of the Investor and its representatives.  Such Investor
has received such accounting, tax and legal advice from Persons (other than the
Company) as it has considered necessary to make an informed investment decision
with respect to the acquisition of the Securities.


4.9.          Restricted Securities.  Such Investor understands that, except as
provided in the Registration Rights Agreement, the sale or re-sale of the
Securities has not been and is not being registered under the Securities Act or
any applicable state securities laws, and the Securities, as applicable, may not
be transferred unless:


(a)           they are sold pursuant to an effective registration statement
under the Securities Act; or


(b)           they are being sold pursuant to a valid exemption from the
registration requirements of the Securities Act; or


(c)           they are sold or transferred to an “affiliate” (as defined in Rule
144, or any successor rule, promulgated under the Securities Act (“Rule 144”) of
such Investor who agrees to sell or otherwise transfer the Securities only in
accordance with this Section 4.9 and who is an accredited investor, or


(d)           they are validly sold pursuant to Rule 144.


During the period prior to the date on which any Shares are registered under the
Securities Act as contemplated pursuant to the Registration Rights Agreement,
the Investor shall provide the Company with no less than three (3) Trading Days’
notice of its intention to dispose of any Securities and agrees that the
Investor shall only dispose of any Securities in accordance with all applicable
Legal Requirements.  The Investor further understands that any sale of the
Securities made in reliance on Rule 144 may be made only in accordance with the
terms of Rule 144 and other than as provided in the Transaction Documents,
neither the Company nor any other Person is under any obligation to register the
Securities under the Securities Act or any state securities
laws.  Notwithstanding the foregoing or anything else contained herein to the
contrary, the Securities may be pledged as collateral in connection with a bona
fide margin account or other lending arrangement.


 
9

--------------------------------------------------------------------------------

 


4.10.        Accredited Investor.  Such Investor is an “accredited investor” as
defined in Rule 501(a) of Regulation D, as amended, under the Securities Act
(“Regulation D”).


4.11.        No General Solicitation.  Such Investor did not learn of the
investment in the Securities as a result of any public advertising or general
solicitation, and is not aware of any public advertisement or general
solicitation in respect of the Company or its securities.


4.12.        Brokers and Finders.  No Investor will have, as a result of the
transactions contemplated by the Transaction Documents, any valid right,
interest or claim against or upon the Company, any Subsidiary or any other
Investor for any commission, fee or other compensation pursuant to any
agreement, arrangement or understanding entered into by or on behalf of such
Investor.


4.13.        Prohibited Transactions.  Other than with respect to the
transactions contemplated herein, since the earlier to occur of: (i) the time
that such Investor was first contacted by the Company, or any other Person
regarding an investment in the Company and (ii) the thirtieth (30th) day prior
to the date hereof, neither the Investor nor any Affiliate of the Investor which
(x) had knowledge of the transactions contemplated hereby, (y) has or shares
discretion relating to the Investor’s investments or trading or information
concerning such Investor’s investments, including in respect of the Securities,
or (z) is subject to the Investor’s review or input concerning such Affiliate’s
investments or trading decisions (collectively, “Trading Affiliates”) has,
directly or indirectly, nor has any Person acting on behalf of, or pursuant to,
any understanding with such Investor or Trading Affiliate effected or agreed to
effect any transactions in the securities of the Company or involving the
Company’s securities (a “Prohibited Transaction”).


4.14.        Residency.  Such Investor is a resident of the jurisdiction set
forth on such Investor’s signature page hereto.


4.15.        Reliance on Exemptions.  The Investor understands that the
Securities are being offered and sold to it in reliance upon specific exemptions
from the registration requirements of United States federal and state securities
laws and that the Company is relying upon the truth and accuracy of, and the
Investor’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of the Investor set forth herein in order to
determine the availability of such exemptions and the eligibility of the
Investor to acquire the Securities. All of the information which the Investor
has provided to the Company herein is true, correct and complete as of the date
this Agreement is signed, and if there should be any change in such information
prior to the Closing, the Investor will immediately provide the Company with
such information.
 
 
10

--------------------------------------------------------------------------------

 
 
5.            REPRESENTATIONS AND WARRANTIES OF THE COMPANY.


Except as set forth in: (i) the SEC Reports, (ii) the Memorandum or (iii), if so
stated below, the corresponding section of the Disclosure Schedules, the Company
hereby makes the following representations and warranties as of the date hereof
and as of the Closing Date to each Investor:
 
5.1.          Subsidiaries.  A true and correct structure chart of the Company
and its wholly-owned and consolidated Subsidiaries is included as Schedule 5.1
to the Disclosure Schedules.  Except as disclosed in Schedule 5.1 to the
Disclosure Schedules, the Company owns, directly or indirectly, all of the
capital stock, or other equity interests, of each Subsidiary free and clear of
any Liens, and all the issued and outstanding shares of capital stock of each
Subsidiary are validly issued and are fully paid, non-assessable and free of
preemptive and similar rights.


5.2.          Organization and Qualification.  Each of the Company and the
Subsidiaries is an entity duly incorporated or otherwise organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization, with the requisite power and authority to own and
use its properties and assets and to carry on its business as currently
conducted.  Neither the Company nor any Subsidiary is in violation of any of the
provisions of its respective certificate or articles of incorporation, bylaws or
other organizational, charter or governing documents.  Each of the Company and
the Subsidiaries is duly qualified to conduct business and is in good standing
as a foreign corporation or other entity in each jurisdiction in which the
nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, would not have or reasonably be expected to result
in a Material Adverse Effect.


5.3.          Authorization; Enforcement.  The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents and otherwise to carry out its
obligations thereunder.  The execution and delivery of each of the Transaction
Documents by the Company and the consummation by it of the transactions
contemplated thereby have been duly authorized by all necessary action on the
part of the Company and no further action is required by the Company in
connection therewith.  Each Transaction Document has been (or upon delivery will
have been) duly executed by the Company and, when delivered in accordance with
the terms hereof, will constitute the valid and binding obligation of the
Company enforceable against the Company in accordance with its terms except: (i)
as limited by applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation and other laws of general application relating to or affecting
enforcement of creditors’ rights generally and (ii) as limited by laws relating
to the availability of specific performance, injunctive relief or other
equitable remedies.


5.4.          No Conflicts.  The execution, delivery and performance of the
Transaction Documents by the Company and the consummation by the Company of the
transactions contemplated thereby do not and will not: (i) conflict with or
violate any provision of the Company’s or any Subsidiary’s certificate or
articles of incorporation, bylaws or other organizational, charter or governing
documents; (ii) conflict with, or constitute a default (or an event that with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation (with or
without notice, lapse of time or both) of, any agreement, credit facility, debt
or other instrument (evidencing a Company or Subsidiary debt or otherwise) or
other understanding to which the Company or any Subsidiary is a party or by
which any property or asset of the Company or any Subsidiary is bound or
affected; or (iii) result in a violation of any law, rule, regulation, order,
judgment, injunction, decree or other restriction of any court or governmental
authority to which the Company or a Subsidiary is subject (including federal and
state securities laws and regulations), or by which any property or asset of the
Company or a Subsidiary is bound or affected; except in the case of each of
clauses (ii) and (iii), such as would not have or reasonably be expected to
result in a Material Adverse Effect.


 
11

--------------------------------------------------------------------------------

 


5.5.          Filings, Consents and Approvals.  Neither the Company nor any
Subsidiary is required to obtain any consent, waiver, authorization or order of,
give any notice to, or make any filing or registration with, any court or other
foreign, federal, state, local or other governmental authority or other Person
in connection with the execution, delivery and performance by the Company of the
Transaction Documents, other than (a) the filing with the SEC of the
Registration Statement, the application(s) to each Trading Market for the
listing of the Shares and Warrant Shares for trading thereon in the time and
manner required thereby, and applicable “blue sky” or other securities law
filings, (b) such as have already been obtained or such exemptive filings as are
required to be made under applicable securities laws, or (c) such other filings
that have been made pursuant to applicable state securities laws and post-sale
filings pursuant to applicable state and federal securities laws which the
Company undertakes to file within the applicable time periods.  Subject to the
accuracy of the representations and warranties of each Investor set forth in
Section 4 hereof, the Company has taken all action necessary to exempt: (i) the
issuance and sale of the Securities, (ii) the issuance of the Warrant Shares
upon due exercise of the Warrants, and (iii) the other transactions contemplated
by the Transaction Documents from the provisions of any stockholder rights plan
or other “poison pill” arrangement, any anti-takeover, business combination or
control share law or statute binding on the Company or to which the Company or
any of its assets and properties may be subject and any provision of the
Company’s Articles of Incorporation or Bylaws that is or could reasonably be
expected to become applicable to the Investors as a result of the transactions
contemplated hereby, including without limitation, the issuance of the
Securities and the ownership, disposition or voting of the Securities by the
Investors or the exercise of any right granted to the Investors pursuant to this
Agreement or the other Transaction Documents.


5.6.          Issuance of the Securities.  The Shares are duly authorized and,
when issued and paid for in accordance with the Transaction Documents, will be
duly and validly issued, fully paid and nonassessable, free and clear of all
Liens.  The Warrants have been duly and validly authorized.  Upon the due
exercise of the Warrants, the Warrant Shares will be validly issued, fully paid
and non-assessable free and clear of all Liens.  The Company has reserved from
its duly authorized capital stock the maximum number of shares of Common Stock
issuable pursuant to this Agreement and the Warrants; provided, however, with
respect to the Warrants, the Company has only reserved from its duly authorized
capital stock the shares of Common Stock issuable as of the Closing Date,
assuming the valid exercise of all of the Warrants by the Investors and the Lead
Placement Agent. The Class A Shares issued to the Investors will from their date
of issue rank equally in all respects with all of the existing shares of Common
Stock of the Company (including for future dividends payable with the other
existing shares of the Company declared on or after the relevant issue date) and
will be validly issued fully paid with clear legal and beneficial title and be
free from any mortgage, lien, charge, pledge, assignment by way of security,
security interest, title retention, preferential right or trust arrangement,
claim, covenant, profit a prendre, easement or any other security arrangement or
any other arrangement having the same effect.


 
12

--------------------------------------------------------------------------------

 


5.7.          Capitalization.  Schedule 5.7 to the Disclosure Schedules sets
forth as of the date hereof (a) the authorized capital stock of the Company; (b)
the number of shares of capital stock issued and outstanding; (c) the number of
shares of capital stock issuable pursuant to the Company’s stock plans; and (d)
the number of shares of capital stock issuable and reserved for issuance
pursuant to securities (other than the Warrants) exercisable for, or convertible
into or exchangeable for any shares of capital stock of the Company.  All of the
issued and outstanding shares of the Company’s capital stock have been duly
authorized and validly issued and are fully paid, nonassessable and free of
pre-emptive rights and were issued in full compliance with applicable state and
federal securities law and any rights of third parties.  No Person has any right
of first refusal, preemptive right, right of participation, or any similar right
to participate in the transactions contemplated by the Transaction
Documents.  Except as described on Schedule 5.7 to the Disclosure Schedules,
there are no outstanding options, warrants, script rights to subscribe to, calls
or commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exchangeable for, or giving any Person any right
to subscribe for or acquire, any shares of Common Stock, or contracts,
commitments, understandings or arrangements by which the Company or any
Subsidiary is or may become bound to issue additional shares of Common Stock, or
securities or rights convertible or exchangeable into shares of Common Stock,
other than in connection with the Company’s stock option plans.  The issue and
sale of the Securities will not obligate the Company to issue shares of Common
Stock or other securities to any Person (other than the Investors) and will not
result in a right of any holder of Company securities to adjust the exercise,
conversion, exchange or reset price under such securities.  Except as described
on Schedule 5.7 to the Disclosure Schedules and except for the Registration
Rights Agreement, there are no voting agreements, buy-sell agreements, option or
right of first purchase agreements or other agreements of any kind among the
Company and any of the securityholders of the Company relating to the securities
of the Company held by them.  Except as described on Schedule 5.7 to the
Disclosure Schedules, and except as provided in the Registration Rights
Agreement, no Person has the right to require the Company to register any
securities of the Company under the Securities Act, whether on a demand basis or
in connection with the registration of securities of the Company for its own
account or for the account of any other Person.


5.8.          SEC Reports; Financial Statements.  The Company has filed with the
SEC all SEC Reports for the two years preceding the date hereof (or such shorter
period as the Company was required by law to file such material) on a timely
basis or has received a valid extension of such time of filing and has filed any
such SEC Reports prior to the expiration of any such extension.  As of their
respective dates, the SEC Reports complied in all material respects with the
requirements of the Securities Act and the Exchange Act, as applicable, and the
rules and regulations promulgated thereunder, and none of the SEC Reports, when
filed, contained any untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading.  The financial statements of the Company included in the SEC
Reports comply in all material respects with applicable accounting requirements
and the rules and regulations of the SEC with respect thereto as in effect at
the time of filing.  Such financial statements have been prepared in accordance
with generally accepted accounting principles applied on a consistent basis
during the periods involved (“GAAP”), except as may be otherwise specified in
such financial statements or the notes thereto and except that unaudited
financial statements may not contain all footnotes required by GAAP, and fairly
present in all material respects the financial position of the Company and its
consolidated subsidiaries as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, immaterial, year-end audit adjustments.


 
13

--------------------------------------------------------------------------------

 


5.9.          Material Changes.  Since the date of the latest audited financial
statements included within the SEC Reports, the Company and its Subsidiaries
have not:


(a)           suffered any Material Adverse Change;
 
(b)           suffered any damage, destruction or loss, whether or not covered
by insurance, in an amount in excess of $100,000;
 
(c)           granted or agreed to make any increase in the compensation payable
or to become payable by the Company or any of its Subsidiaries to any officer or
employee, except for normal raises for nonexecutive personnel made in the
ordinary course of business that are usual and normal in amount;
 
(d)           declared, set aside or paid any dividend or made any other
distribution on or in respect of the shares of capital stock of the Company or
any of its Subsidiaries, or declared or agreed to any direct or indirect
redemption, retirement, purchase or other acquisition by the Company or any of
its Subsidiaries of such shares;
 
(e)           issued any shares of capital stock of the Company or any of its
Subsidiaries, or any warrants, rights or options thereof, or entered into any
commitment relating to the shares of capital stock of the Company or any of its
Subsidiaries;
 
(f)            adopted or proposed the adoption of any change in the Company’s
charter, bylaws or other organizational or governing documents;
 
(g)           made any change in the accounting methods or practices they
follow, whether for general financial or tax purposes, or any change in
depreciation or amortization policies or rates adopted therein, or any tax
election;
 
(h)           sold, leased, abandoned or otherwise disposed of any real property
or any machinery, equipment or other operating property other than in the
ordinary course of their business;
 
(i)            sold, assigned, transferred, licensed or otherwise disposed of
any of the Company’s Intellectual Property or interest thereunder or other
intangible asset except in the ordinary course of their business;
 
(j)            been involved in any dispute involving any employee which would
reasonably be expected to result in a Material Adverse Change;
 
(k)           entered into, terminated or modified any employment, severance,
termination or similar agreement or arrangement with, or granted any bonuses (or
bonus opportunity) to, or otherwise increased the compensation of any executive
officer;
 
 
14

--------------------------------------------------------------------------------

 


(l)            entered into any material commitment or transaction (including
without limitation any borrowing or capital expenditure);
 
(m)          amended or modified, or waived any default under, any Material
Contract;
 
(n)           to the Company’s knowledge, incurred any material liabilities,
contingent or otherwise, either matured or unmatured (whether or not required to
be reflected in financial statements in accordance with GAAP, and whether due or
to become due), except for accounts payable or accrued salaries that have been
incurred by the Company since the date of the latest audited financial
statements included within the SEC Reports, in the ordinary course of its
business and consistent with the Company’s past practices;
 
(o)           permitted or allowed any of their material property or assets to
be subjected to any Lien;
 
(p)           settled any claim, litigation or action, whether now pending or
hereafter made or brought;
 
(q)           made any capital expenditure or commitment for additions to
property, plant or equipment individually in excess of $100,000, or in the
aggregate, in excess of $250,000;
 
(r)            paid, loaned or advanced any amount to, or sold, transferred or
leased any properties or assets to, or entered into any agreement or arrangement
with any of their Affiliates, officers, directors or stockholders or, to the
Company’s knowledge, any Affiliate or associate of any of the foregoing;
 
(s)           made any amendment to, or terminated any agreement that, if not so
amended or terminated, would be material to the business, assets, liabilities,
operations or financial performance of the Company or any of its Subsidiaries;
 
(t)            compromised or settled any claims relating to taxes, any tax
audit or other tax proceeding, or filed any amended tax returns;
 
(u)           merged or consolidated with any other Person, or acquired a
material amount of assets of any other Person;
 
(v)           entered into any agreement in contemplation of the transactions
specified herein other than this Agreement and the other Transaction Documents;
or
 
(w)          agreed to take any action described in this Section 5.9 or which
would reasonably be expected to otherwise constitute a breach of any of the
representations or warranties contained in this Agreement or any other
Transaction Documents.
 
 
15

--------------------------------------------------------------------------------

 


5.10.        Litigation.  Except as described on Schedule 5.10 to the Disclosure
Schedules, there is no action, suit, inquiry, notice of violation, proceeding or
investigation pending or, to the Company’s knowledge, threatened against or
affecting the Company, any Subsidiary or any of their respective properties
before or by any court, arbitrator, governmental or administrative agency or
regulatory authority (federal, state, county, local or foreign) (collectively,
an “Action”) which: (i) adversely affects or challenges the legality, validity
or enforceability of any of the Transaction Documents or the Securities or (ii)
could, if there were an unfavorable decision, have or reasonably be expected to
result in a Material Adverse Effect.  To the best of the Company’s knowledge,
there are no facts or circumstances in existence that are likely to serve as a
basis for the commencement of such suit, action, proceeding, litigation,
arbitration, administrative or criminal proceedings. Neither the Company nor any
Subsidiary, nor any director or officer thereof, is or has been the subject of
any Action involving a claim of violation of or liability under federal or state
securities laws or a claim of breach of fiduciary duty.  There has not been, and
to the Company’s knowledge, there is not pending or contemplated, any
investigation by the SEC involving the Company or any current or former director
or officer of the Company.  The SEC has not issued any stop order or other order
suspending the effectiveness of any registration statement filed by the Company
or any Subsidiary under the Exchange Act or the Securities Act.


5.11.        Labor Relations.  Except as set forth on Schedule 5.11 to the
Disclosure Schedules, neither the Company nor any Subsidiary is a party to or
bound by any collective bargaining agreements or other agreements with labor
organizations.  Neither the Company nor any Subsidiary has violated in any
material respect any laws, regulations, orders or contract terms, affecting the
collective bargaining rights of employees, labor organizations or any laws,
regulations or orders affecting employment discrimination, equal opportunity
employment, or employees’ health, safety, welfare, wages and hours.  No material
labor dispute exists or, to the Company’s knowledge, is imminent with respect to
any of the employees of the Company which could reasonably be expected to result
in a Material Adverse Effect.


5.12.        Compliance.  Except as set forth on Schedule 5.12 to the Disclosure
Schedules, neither the Company nor any Subsidiary: (i) is in default under or in
violation of (and no event has occurred that has not been waived that, with
notice or lapse of time or both, would result in a default by the Company or any
Subsidiary under), nor has the Company or any Subsidiary received notice of a
claim that it is in default under or that it is in violation of, any indenture,
loan or credit agreement or any other agreement or instrument to which it is a
party or by which it or any of its properties is bound (whether or not such
default or violation has been waived), (ii) is in violation of any order of any
court, arbitrator or Governmental Body, or (iii) is or has been in violation of
any statute, rule or regulation of any governmental authority, including without
limitation all foreign, federal, state and local laws applicable to its
business, except in the case of clauses (i), (ii) and (iii) as would not have or
reasonably be expected to result in a Material Adverse Effect.


5.13.        Regulatory Permits.  Except as disclosed in Schedule 5.13 to the
Disclosure Schedules, the Company and the Subsidiaries possess all certificates,
authorizations and permits issued by the appropriate federal, state, local or
foreign regulatory authorities necessary to conduct their respective businesses
as described in the SEC Reports and the Memorandum, except where the failure to
possess such permits would not have or reasonably be expected to result in a
Material Adverse Effect (“Material Permits”), and neither the Company nor any
Subsidiary has received any notice of proceedings relating to the revocation or
modification of any Material Permit.


 
16

--------------------------------------------------------------------------------

 


5.14.        Title to Assets.  Except as set forth on Schedule 5.14 to the
Disclosure Schedules, the Company and the Subsidiaries have good and marketable
title in fee simple or the right under PRC law, as the case may be, to all real
property owned by them that is material to the business of the Company and the
Subsidiaries and good and marketable title in all personal property owned by
them that is material to the business of the Company and the Subsidiaries, in
each case free and clear of all Liens, except for Liens as do not materially
affect the value of such property and do not materially interfere with the use
made and proposed to be made of such property by the Company and the
Subsidiaries and Liens for the payment of federal, state or other taxes, the
payment of which is neither delinquent nor subject to penalties.  Any real
property and facilities held under lease by the Company and the Subsidiaries are
held by them under valid, subsisting and enforceable leases of which the Company
and the Subsidiaries are in compliance.
 
5.15.        Contracts.


(a)           Neither the Company nor any of its Subsidiaries is party or
subject to, or bound by:
 
(i)           any agreements, contracts or commitments that call for prospective
fixed and/or contingent payments or expenditures by or to the Company or any of
its Subsidiaries of more than $100,000, or which is otherwise material and not
entered into in the ordinary course of business;
 
(ii)          any contract, lease or agreement involving payments in excess of
$100,000, which is not cancelable by the Company or any of its Subsidiaries, as
applicable, without penalty on not less than sixty (60) days’ notice;
 
(iii)         any contract, including any distribution agreements, containing
covenants directly or explicitly limiting the freedom of the Company or any of
its Subsidiaries to compete in any line of business or with any Person or to
offer any of its products or services;
 
(iv)          any indenture, mortgage, promissory note, loan agreement, guaranty
or other agreement or commitment for the borrowing of money or pledging or
granting a security interest in any assets;
 
(v)          any employment contracts, non-competition agreements, invention
assignments, severance or other agreements with officers, directors, employees,
stockholders or consultants of the Company or any of its Subsidiaries or Persons
related to or affiliated with such Persons;
 
(vi)         any stock redemption or purchase agreements or other agreements
affecting or relating to the capital stock of the Company or any of its
Subsidiaries, including, without limitation, any agreement with any stockholder
of the Company or any of its Subsidiaries which includes, without limitation,
antidilution rights, voting arrangements or operating covenants;
 
(vii)        any pension, profit sharing, retirement, stock option or stock
ownership plans;
 
(viii)       any royalty, dividend or similar arrangement based on the revenues
or profits of the Company or any of its Subsidiaries or based on the revenues or
profits derived from any Material Contract;


 
17

--------------------------------------------------------------------------------

 
 
(ix)          any acquisition, merger, asset purchase or other similar
agreement;
 
(x)           any sales agreement which entitles any customer to a right of
set-off, or right to a refund after acceptance thereof;
 
(xi)          any agreement with any supplier or licensor containing any
provision permitting such supplier or licensor to change the price or other
terms upon a breach or failure by the Company or any of its Subsidiaries, as
applicable, to meet its obligations under such agreement;
 
(xii)         any agreement under which the Company or any of its Subsidiaries
has granted any Person registration rights for securities;
 
(xiii)        any contract, obligation or arrangement which is of an unusual or
abnormal nature, or outside the ordinary course of the business of the Company
or its Subsidiaries;
 
(xiv)        any contract, obligation or arrangement which is not on arm’s
length commercial terms;


(xv)         any contract, obligation or arrangement which gives any party an
option to acquire or dispose of any asset or requires another person to do so;
or


(xvi)        any contract, obligation or arrangement which is likely to result
in a loss to the Company on completion or performance.


(b)           Schedule 5.15(b) to the Disclosure Schedules contains a listing or
description of all agreements, contracts or instruments, including all
amendments thereto, to which the Company or its Subsidiaries are bound which
meet the criteria set forth in Section 5.15(a) (such agreements, contracts or
instruments, collectively, the “Material Contracts”).  The Company has made
available to the Investors copies of the Material Contracts.  Neither the
Company nor any of its Subsidiaries has entered into any oral contracts which,
if written, would qualify as a Material Contract.  Each of the Material
Contracts is valid and in full force and effect, is enforceable in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
fraudulent transfer, moratorium or similar laws affecting creditors’ rights
generally and general principles of equity, and will continue to be so
immediately following the Closing Date.  


(c)           Actions with Respect to Material Contracts.
 
(i)           Neither the Company nor any of its Subsidiaries has violated or
breached, or committed any default under, any Material Contract in any material
respect, and, to the Company’s knowledge, no other Person has violated or
breached, or committed any default under any Material Contract, except for
violations, breaches of defaults which would not have a Material Adverse Effect;
and
 
(ii)           To the Company’s knowledge, no event has occurred, and no
circumstance or condition exists, that (with or without notice or lapse of time)
will, or would reasonably be expected to: (A) result in a material violation or
breach of any of the provisions of any Material Contract, (B) give any Person
the right to declare a default or exercise any remedy under any Material
Contract, (C) give any Person the right to accelerate the maturity or
performance of any Material Contract or (D) give any Person the right to cancel,
terminate or modify any Material Contract, except, in each case, as would not
have a Material Adverse Effect.


 
18

--------------------------------------------------------------------------------

 


5.16.        Taxes.


(a)           The Company and its Subsidiaries have timely and properly filed
all tax returns required to be filed by them for all years and periods (and
portions thereof) for which any such tax returns were due, except where the
failure to so file would not have a Material Adverse Effect.  All such filed tax
returns are accurate in all material respects.  The Company has timely paid all
taxes due and payable (whether or not shown on filed tax returns), except where
the failure to so pay would not have a Material Adverse Effect.  There are no
pending assessments, asserted deficiencies or claims for additional taxes that
have not been paid.  The reserves for taxes, if any, reflected in the SEC
Reports or in the Memorandum are adequate, and there are no Liens for taxes on
any property or assets of the Company and any of its Subsidiaries (other than
Liens for taxes not yet due and payable).  There have been no audits or
examinations of any tax returns by any Governmental Body, and the Company or its
Subsidiaries have not received any notice that such audit or examination is
pending or contemplated.  No claim has been made by any Governmental Body in a
jurisdiction where the Company or any of its Subsidiaries does not file tax
returns that it is or may be subject to taxation by that jurisdiction.  To the
Company’s knowledge, no state of facts exists or has existed which would
constitute grounds for the assessment of any penalty or any further tax
liability beyond that shown on the respective tax returns.  There are no
outstanding agreements or waivers extending the statutory period of limitation
for the assessment or collection of any tax.


(b)           Neither the Company nor any of its Subsidiaries is a party to any
tax-sharing agreement or similar arrangement with any other Person.


(c)           The Company has made all necessary disclosures required by
Treasury Regulation Section 1.6011-4.  The Company has not been a participant in
a “reportable transaction” within the meaning of Treasury Regulation Section
1.6011-4(b).


(d)           No payment or benefit paid or provided, or to be paid or provided,
to current or former employees, directors or other service providers of the
Company will fail to be deductible for federal income tax purposes under Section
280G of the Internal Revenue Code of 1986, as amended (the “Code”).


5.17.        Employees.


(a)           The Company and its Subsidiaries are not party to any collective
bargaining agreements and, to the Company’s knowledge, there are no attempts to
organize the employees of the Company or any of its Subsidiaries.
 
(b)           Except as set forth on Schedule 5.17 to the Disclosure Schedules,
the Company and its Subsidiaries have no policy, practice, plan or program of
paying severance pay or any form of severance compensation in connection with
the termination of employment services.
 
 
19

--------------------------------------------------------------------------------

 
 
(c)           Each Person who performs services for the Company or any of its
Subsidiaries has been, and is, properly classified by the Company or its
Subsidiaries as an employee or an independent contractor (or its PRC
equivalent).
 
(d)           To the Company’s knowledge, no employee or advisor of the Company
or any of its Subsidiaries is or is alleged to be in violation of any term of
any employment contract, disclosure agreement, proprietary information and
inventions agreement or any other contract or agreement or any restrictive
covenant or any other common law obligation to a former employer relating to the
right of any such employee to be employed by the Company or any of its
Subsidiaries because of the nature of the business conducted or to be conducted
by the Company or any of its Subsidiaries or to the use of trade secrets or
proprietary information of others, and the employment of the employees of the
Company and its Subsidiaries does not subject the Company or the Company's
stockholders to any liability.  There is neither pending nor, to the Company’s
knowledge, threatened any actions, suits, proceedings or claims, or, to the
Company’s knowledge, any basis therefor or threat thereof with respect to any
contract, agreement, covenant or obligation referred to in the preceding
sentence.


5.18.        Employee Benefit Plans.  No liability to the Pension Benefit
Guaranty Corporation has been incurred with respect to any Plan (as defined
below) by the Company or any of its Subsidiaries which is or would be materially
adverse to the Company and its Subsidiaries.  The execution and delivery of this
Agreement and the issuance and sale of the Securities will not involve any
transaction which is subject to the prohibitions of Section 406 of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), or in connection
with which a tax could be imposed pursuant to Section 4975 of the Code, provided
that, if any of the Investors, or any person or entity that owns a beneficial
interest in any of the Investors, is an “employee pension benefit plan” (within
the meaning of Section 3(2) of ERISA) with respect to which the Company is a
“party in interest” (within the meaning of Section 3(14) of ERISA), the
requirements of Sections 407(d)(5) and 408(e) of ERISA, if applicable, are
met.  As used in this Section 2.1(ac), the term “Plan” shall mean an “employee
pension benefit plan” (as defined in Section 3 of ERISA) which is or has been
established or maintained, or to which contributions are or have been made, by
the Company or any subsidiary or by any trade or business, whether or not
incorporated, which, together with the Company or any subsidiary, is under
common control, as described in Section 414(b) or (c) of the Code.


5.19.        Patents and Trademarks.  Except as set forth on Schedule 5.19 to
the Disclosure Schedules, to the Company’s knowledge and each Subsidiary, the
Company and the Subsidiaries have, or have rights to use, all patents, patent
applications, trademarks, trademark applications, service marks, trade names,
copyrights, licenses and other similar rights that are necessary or material for
use in connection with their respective businesses as described in the SEC
Reports and the Memorandum and which the failure to so have could have or
reasonably be expected to result in a Material Adverse Effect (collectively, the
“Intellectual Property Rights”).  Neither the Company nor any Subsidiary has
received a written notice that the Intellectual Property Rights used by the
Company or any Subsidiary violates or infringes upon the rights of any
Person.  To the Company’s knowledge, all such Intellectual Property Rights are
enforceable.  The Company and its Subsidiaries have taken reasonable steps to
protect the Company’s and its Subsidiaries’ rights in their Intellectual
Property Rights and confidential information (the “Confidential
Information”).  Each employee, consultant and contractor who has had access to
Confidential Information which is necessary for the conduct of Company’s and
each of its Subsidiaries’ respective businesses as currently conducted or as
currently proposed to be conducted has executed an agreement to maintain the
confidentiality of such Confidential Information and has executed appropriate
agreements that are substantially consistent with the Company’s standard forms
thereof.  Except under confidentiality obligations, there has been no material
disclosure of any of the Company’s or its Subsidiaries’ Confidential Information
to any third party.


 
20

--------------------------------------------------------------------------------

 


5.20.        Environmental Matters.  Neither the Company nor any Subsidiary is
in violation of any statute, rule, regulation, decision or order of any
Governmental Body relating to the use, disposal or release of hazardous or toxic
substances or relating to the protection or restoration of the environment or
human exposure to hazardous or toxic substances (collectively, “Environmental
Laws”), owns or operates any real property contaminated with any substance that
is subject to any Environmental Laws, is liable for any off-site disposal or
contamination pursuant to any Environmental Laws, or is subject to any claim
relating to any Environmental Laws, which violation, contamination, liability or
claim has had or could reasonably be expected to have a Material Adverse Effect,
individually or in the aggregate; and there is no pending or, to the Company’s
knowledge, threatened investigation that might lead to such a claim.


5.21.        Insurance.  The Company and the Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as are prudent and customary in the businesses in which the
Company and the Subsidiaries are engaged as described in the SEC Reports and/or
the Memorandum.  Neither the Company nor any Subsidiary has any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business without a significant increase in
cost.


5.22.        Transactions With Affiliates and Employees.  Except as set forth on
Schedule 5.22 to the Disclosure Schedules, none of the officers or directors of
the Company and, to the Company’s knowledge, none of the employees of the
Company is presently a party to any transaction with the Company or any
Subsidiary (other than for services as employees, officers and directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the Company’s knowledge, any entity in which
any officer, director, or any such employee has a substantial interest or is an
officer, director, trustee or partner, in each case in excess of US$120,000
other than (a) for payment of salary or consulting fees for services rendered,
(b) reimbursement for expenses incurred on behalf of the Company and (c) for
other employee benefits, including stock option agreements under any stock
option plan of the Company.


5.23.        Private Placement. Assuming the accuracy of each of the Investors’
representations and warranties set forth in Section 4, no registration under the
Securities Act is required for the offer and sale of the Securities by the
Company to the Investors as contemplated hereby.
 
 
21

--------------------------------------------------------------------------------

 
 
5.24.        No Integrated Offering.  Neither the Company, nor any of its
affiliates, nor any Person acting on its or their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would cause this offering of the
Securities to be integrated with prior offerings by the Company for purposes of
the Securities Act or any applicable shareholder approval provisions, including,
without limitation, under the rules and regulations of any Trading Market on
which any of the securities of the Company are listed or designated.


5.25.        Brokers and Finders.  No Person will have, as a result of the
transactions contemplated by the Transaction Documents, any valid right,
interest or claim against or upon the Company, any Subsidiary or an Investor for
any commission, fee or other compensation pursuant to any agreement, arrangement
or understanding entered into by or on behalf of the Company.


5.26.        No Directed Selling Efforts or General Solicitation.  Neither the
Company nor any Person acting on its behalf has conducted any general
solicitation or general advertising (as those terms are used in Regulation D) in
connection with the offer or sale of any of the Securities.


5.27.        Questionable Payments. Neither the Company nor any of its
Subsidiaries nor, to the Company’s knowledge, any of their respective current or
former stockholders, directors, officers, employees, agents or other Persons
acting on behalf of the Company or any Subsidiary, has on behalf of the Company
or any Subsidiary or in connection with their respective businesses: (a) used
any corporate funds for unlawful contributions, gifts, entertainment or other
unlawful expenses relating to political activity; (b) made any direct or
indirect unlawful payments to any governmental officials or employees from
corporate funds; (c) established or maintained any unlawful or unrecorded fund
of corporate monies or other assets; (d) made any false or fictitious entries on
the books and records of the Company or any Subsidiary; or (e) made any unlawful
bribe, rebate, payoff, influence payment, kickback or other unlawful payment of
any nature.


5.28.        Disclosures.  Neither the Company nor any Person acting on its
behalf has provided the Investors or their agents or counsel with any
information that constitutes or might constitute material, non-public
information, other than the terms of the transactions contemplated hereby.  The
written materials delivered to the Investors in connection with the transactions
contemplated by the Transaction Documents do not contain any untrue statement of
a material fact or omit to state a material fact necessary in order to make the
statements contained therein, in light of the circumstances under which they
were made, not misleading.


5.29.        Solvency.  The Company has not: (a) made a general assignment for
the benefit of creditors; (b) filed any voluntary petition in bankruptcy or
suffered the filing of any involuntary petition by its creditors; (c) suffered
the appointment of a receiver to take possession of all, or substantially all,
of its assets; (d) suffered the attachment or other judicial seizure of all, or
substantially all, of its assets; (e) admitted in writing its inability to pay
its debts as they come due; or (f) made an offer of settlement, extension or
composition to its creditors generally.


 
22

--------------------------------------------------------------------------------

 


5.30.        Related Party Transactions.  Except as set forth in Schedule 5.30
to the Disclosure Schedules: (a) none of the Company or any of its Affiliates,
officers, directors, stockholders or employees, or any Affiliate of any of such
Person, has any material interest in any property, real or personal, tangible or
intangible, including the Company’s Intellectual Property used in or pertaining
to the business of the Company, except for the normal rights of a stockholder,
or, to the Company’s knowledge, any supplier, distributor or customer of the
Company; (b) there are no agreements, understandings or proposed transactions
between the Company and any of its officers, directors, employees, Affiliates,
or, to the Company’s knowledge, any Affiliate thereof; (c) to the Company’s
knowledge, no employee, officer or director of the Company or any of its
Subsidiaries has any direct or indirect ownership interest in any firm or
corporation with which the Company is affiliated or with which the Company has a
business relationship, or any firm or corporation that competes with the
Company; (d) to the Company’s knowledge, no member of the immediate family of
any officer or director of the Company is directly or indirectly interested in
any Material Contract; or (e) there are no amounts owed (cash and stock) to
officers, directors and consultants (salary, bonuses or other forms of
compensation).


5.31.        Foreign Corrupt Practices Act.  None of the Company or any of its
Subsidiaries, nor to the Company’s knowledge, any agent or other person acting
on behalf of the Company or any of its Subsidiaries, has, directly or
indirectly: (a) used any funds, or will use any proceeds from the sale of the
Units, for unlawful contributions, gifts, entertainment or other unlawful
expenses related to foreign or domestic political activity; (b) made any
unlawful payment to foreign or domestic government officials or employees or to
any foreign or domestic political parties or campaigns from corporate funds; (c)
failed to disclose fully any contribution made by the Company or any of its
Subsidiaries (or made by any Person acting on their behalf of which the Company
is aware) or any members of their respective management which is in violation of
any Legal Requirement; or (d) has violated in any material respect any provision
of the Foreign Corrupt Practices Act of 1977, as amended, and the rules and
regulations thereunder which was applicable to the Company or any of its
Subsidiaries.
 
5.32.        PFIC.  None of the Company or any of its Subsidiaries is or intends
to become a “passive foreign investment company” within the meaning of Section
1297 of the Code of 1986.
 
5.33.        OFAC. None of the Company or any of its Subsidiaries nor, to the
Company’s knowledge, any director, officer, agent, employee, Affiliate or Person
acting on behalf of the Company or any of its Subsidiaries, is currently subject
to any U.S. sanctions administered by the Office of Foreign Assets Control of
the U.S. Treasury Department (“OFAC”); and the Company will not directly or
indirectly use the proceeds of the sale of the Units, or lend, contribute or
otherwise make available such proceeds to any of the Company’s Subsidiaries,
joint venture partner or other Person or entity, towards any sales or operations
in Cuba, Iran, Syria, Sudan, Myanmar or any other country sanctioned by OFAC or
for the purpose of financing the activities of any Person currently subject to
any U.S. sanctions administered by OFAC.
 
5.34.        Money Laundering Laws.  The operations of each of the Company or
any of its Subsidiaries are and have been conducted at all times in compliance
with the money laundering Legal Requirements of all applicable Governmental
Bodies of the PRC and any related or similar rules, regulations or guidelines,
issued, administered or enforced by any PRC Governmental Body (collectively, the
“Money Laundering Laws”) and no action, suit or proceeding by or before any PRC
court or PRC Governmental Body or any arbitrator involving the Company or any of
its Subsidiaries with respect to the Money Laundering Laws is pending or, to the
best of the Company’s knowledge, threatened.


 
23

--------------------------------------------------------------------------------

 
 
5.35.        Other Representations and Warranties Relating to WFOE.


(a)           All material consents, approvals, authorizations or licenses
requisite under PRC Legal Requirements for the due and proper establishment and
operation of WFOE have been duly obtained from the relevant PRC Governmental
Bodies and are in full force and effect.


(b)           All filings and registrations with the PRC Governmental Bodies
required in respect of WFOE and its capital structure and operations including,
without limitation, the registration with the PRC Ministry of Commerce or its
local counterpart, the PRC the State Administration of Industry and Commerce or
its local counterpart, the PRC State Administration of Foreign Exchange and
applicable PRC tax bureau and customs authorities have been duly completed in
accordance with the relevant PRC Legal Requirements, except where, the failure
to complete such filings and registrations does not, and would not, individually
or in the aggregate, have a Material Adverse Effect.


(c)           WFOE has complied with all relevant PRC Legal Requirements
regarding the contribution and payment of its registered share capital, the
payment schedule of which has been approved by the relevant PRC Governmental
Bodies.  There are no outstanding commitments made by the Company or any
Subsidiary (or any of their shareholders) to sell any equity interest in WFOE.


(d)           WFOE has not received any letter or notice from any relevant PRC
Governmental Body notifying it of revocation of any licenses or qualifications
issued to it or any subsidy granted to it by any PRC Governmental Body for
non-compliance with the terms thereof or with applicable PRC Legal Requirements,
or the lack of compliance or remedial actions in respect of the activities
carried out by WFOE, except such revocation as does not, and would not,
individually or in the aggregate, have a Material Adverse Effect.


(e)           WFOE has conducted its business activities within the permitted
scope of business or has otherwise operated its business in compliance with all
relevant Legal Requirements and with all requisite licenses and approvals
granted by competent PRC Governmental Bodies other than such non-compliance that
do not, and would not, individually or in the aggregate, have a Material Adverse
Effect.  As to licenses, approvals and government grants and concessions
requisite or material for the conduct of any material part of WFOE’s business
which is subject to periodic renewal, to the Company’s knowledge, there is no
reason related to the WFOE for which such requisite renewals will not be granted
by the relevant PRC Governmental Bodies.


(f)           With regard to employment and staff or labor, WFOE has complied
with all applicable PRC Legal Requirements in all material respects, including
without limitation, those pertaining to welfare funds, social benefits, medical
benefits, insurance, retirement benefits, pensions or the like, other than such
non-compliance that do not, and would not, individually or in the aggregate,
have a Material Adverse Effect.


 
24

--------------------------------------------------------------------------------

 


6.            CONDITIONS TO EACH CLOSING OF THE INVESTORS.


The obligation of the Investors to purchase the Units at any Closing is subject
to the fulfillment to the satisfaction of the Investors, on or prior to such
applicable Closing Date, of the following conditions, any of which may be waived
by the Investors:


6.1.          Representations and Warranties. The representations and warranties
made by the Company in Section 5 hereof qualified as to materiality shall be
true and , correct at all times prior to and on the applicable Closing Date,
except to the extent any such representation or warranty expressly speaks as of
an earlier date, in which case such representation or warranty shall be true and
correct as of such earlier date, and, the representations and warranties made by
the Company in Section 5 hereof not qualified as to materiality shall be true
and correct in all material respects at all times prior to and on the applicable
Closing Date, except to the extent any such representation or warranty expressly
speaks as of an earlier date, in which case such representation or warranty
shall be true and correct in all material respects as of such earlier date.


6.2.          Performance of Agreements.  The Company shall have performed in
all material respects all obligations and covenants herein required to be
performed by it on or prior to the applicable Closing Date.


6.3.          Approvals. The Company shall have obtained any and all consents,
permits, approvals, registrations and waivers necessary or appropriate for
consummation of the purchase and sale of the Securities and the consummation of
the other transactions contemplated by the Transaction Documents, all of which
shall be in full force and effect. 


6.4.          Judgments, etc.  No judgment, writ, order, injunction, award or
decree of or by any court, or judge, justice or magistrate, including any
bankruptcy court or judge, or any order of or by any governmental authority,
shall have been issued, and no action or proceeding shall have been instituted
by any governmental authority, enjoining or preventing the consummation of the
transactions contemplated hereby or in the other Transaction Documents.


6.5.          Stop Orders.  No stop order or suspension of trading shall have
been imposed by the SEC or any other governmental or regulatory body having
jurisdiction over the Company or the market(s) where the Common Stock is listed
or quoted, with respect to public trading in the Common Stock.


6.6.          Adverse Changes.  Since the date of execution of this Agreement,
no event or series of events shall have occurred that reasonably could have or
result in a Material Adverse Effect or a material adverse change with respect to
the Company or any of its Subsidiaries;


6.7.          Company Officer Certificate. The Company shall have delivered a
certificate, executed on behalf of the Company by its Chief Executive Officer or
its Chief Financial Officer, dated as of the applicable Closing Date, certifying
to the fulfillment of the conditions specified in this Section 6.
 
 
25

--------------------------------------------------------------------------------

 
 
6.8.          Company Secretary Certificate. The Company shall have delivered a
certificate, executed on behalf of the Company by its Secretary, dated as of the
First Closing Date, certifying the resolutions adopted by the Board of Directors
of the Company approving the transactions contemplated by this Agreement and the
other Transaction Documents and the issuance of the Securities, certifying the
current versions of the charter and bylaws of the Company, as the same may be
amended and/or restated, and certifying as to the signatures and authority of
persons signing the Transaction Documents and related documents on behalf of the
Company.  The foregoing certificate shall only be required to be delivered on
the First Closing Date, unless any material information contained in the
certificate has changed.


6.9.          Opinion of Counsel.  The Investors and the Lead Placement Agent
shall have received an opinion from Pillsbury Winthrop Shaw Pittman, LLP, the
Company’s U.S. legal counsel, dated as of each Closing Date, in such form and
substance as agreed to by the Company and the Investors (it being agreed that
such counsel shall not be required to deliver a “10b-5” or negative assurances
letter or opinion).


6.10.        Common Stock and Warrants.  The Company shall have delivered the
Shares and Warrants being sold at the applicable Closing.


6.11.        Registration Rights Agreement.  The Company shall have executed and
delivered the to the Investors the Registration Rights Agreement.


7.            CONDITIONS TO EACH CLOSING OF THE COMPANY.


The obligations, with respect to each Investor, of the Company to effect the
transactions contemplated by this Agreement are subject to the fulfillment at or
prior to the applicable Closing Date of the conditions listed below.


7.1.          Representations and Warranties. The representations and warranties
in Section 4 hereof made by such Investor shall be true and correct in all
material respects at the time of Closing as if made on and as of such date.


7.2.          Corporate Proceedings.  All corporate and other proceedings
required to be undertaken by such Investor in connection with the transactions
contemplated hereby shall have occurred.


7.3.          Agreements.  Such Investor shall have completed and executed this
Agreement, the Registration Rights Agreement and an investor questionnaire as
provided by the Lead Placement Agent, and delivered the same to the Company.


7.4.          Purchase Price.  Such Investor shall have delivered or caused to
be delivered the Purchase Price to the Escrow Account.
 
8.            OTHER AGREEMENTS


8.1.          Integration.  The Company shall not, and shall use its best
efforts to ensure that no Affiliate of the Company shall, sell, offer for sale
or solicit offers to buy or otherwise negotiate in respect of any security (as
defined in Section 2 of the Securities Act) that would be integrated with the
offer or sale of the Securities in a manner that would require the registration
under the Securities Act of the sale of the Securities to the Investors, or that
would be integrated with the offer or sale of the Securities for purposes of the
rules and regulations of any Trading Market in a manner that would require
stockholder approval of the sale of the Securities to the Investors.


 
26

--------------------------------------------------------------------------------

 
 
8.2.          Securities Laws Disclosure; Publicity.  By 9:00 a.m. (New York
City time) on the Trading Day following the First Closing Date, the Company
shall issue a press release disclosing the transactions contemplated hereby and
the Closing.  By no later than the fourth Trading Day following the First
Closing Date (and on each Subsequent Closing Date if required by applicable law)
the Company will file a Current Report on Form 8-K disclosing the material terms
of this Agreement and the other Transaction Documents (and attach as exhibits
thereto the Transaction Documents) and the Closing.  In addition, the Company
will make such other filings and notices in the manner and time required by the
SEC and the Trading Market on which the Common Stock is listed.  Notwithstanding
the foregoing, the Company shall not publicly disclose the name of any Investor,
or include the name of any Investor in any filing with the SEC (other than the
Registration Statement and any exhibits to filings made in respect of this
transaction in accordance with periodic filing requirements under the Exchange
Act) or any regulatory agency or Trading Market, without the prior written
consent of the Investor Representative, except to the extent such disclosure is
required by law or Trading Market regulations.


8.3.          Limitation on Issuance of Future Priced Securities.  During the
six (6) months following the Closing Date, the Company shall not issue any
“Future Priced Securities” as such term is described by the rules and
regulations of FINRA.


8.4.          Reservation of Shares.  The Company shall maintain a reserve from
its duly authorized shares of Common Stock to comply with its obligations to
issue the shares of Common Stock upon conversion of the Series C Preferred Stock
and the Warrant Shares upon exercise of the Warrants.


8.5.          Certificate of Designations.  The Company shall file with the
Secretary of State of the State of Nevada, at the Closing, a certificate of
designations, in the form of Exhibit C hereto, establishing the relative rights,
preferences and other features of the Series C Preferred Stock.


8.6.          Negative Clawback.  Solely with respect to the Class A Investors:


(a)           If at any time after the Closing, the Company consummates an
underwritten public offering (a “Subsequent Public Financing”) with respect to
the purchase and sale of Common Stock or preferred stock (collectively,
“Additional Securities”) of the Company resulting in a price per share of such
Additional Securities (after giving effect to the conversion of any preferred
stock to be issued in the Subsequent Public Financing) is less than the Per Unit
Purchase Price, subject to adjustment as set forth in Section 8.6(b) (the
“Public Financing Price”), then, simultaneously with the closing of such
Subsequent Public Financing, the Company shall be obligated to issue to each
Class A Investor, for no additional consideration, that number of Class A Shares
as is equal to (i) the number of Class A Shares that would have been issuable to
the Class A Investor at closing if the Per Unit Purchase Price were equal to the
greater of (A) the Public Financing Price and (B) $2.50 (subject to adjustment
as set forth in Section 8.6(b)) minus  (ii) the number of Class A Shares issued
to the Class A Investor at the Closing;  provided, however that any common stock
purchase warrants issued in connection with a Subsequent Public Financing shall
be disregarded in calculating the Public Financing Price.


 
27

--------------------------------------------------------------------------------

 


(b)           If the Company splits, subdivides, or combines its Common Stock
into a different number of shares, then the number of additional Class A Shares
issuable to the Class A Investors as the result of the operation of this Section
8.6 shall be proportionately increased in the case of a split or subdivision or
proportionately decreased in the case of a combination.


(c)           Notwithstanding the foregoing, the Company shall not consummate a
Subsequent Public Financing where the Public Financing Price is below $2.50,
without the prior written consent or affirmative vote of Investors representing
a majority of the Units sold in this Offering.


(d)           Notwithstanding the foregoing, the provisions of this Section 8.6
shall not be effective until the provisions of this Section 8.6 are approved by
shareholders holding a majority of the outstanding voting securities of the
Company and such approval is deemed effective in accordance with the rules and
regulations of the SEC; provided, however, that the Company hereby agrees to use
commercially reasonable efforts (including by engaging a proxy solicitation firm
in connection therewith) to obtain such effective shareholder approval in
connection with its next annual meeting of shareholders, but in any event prior
to the closing of a Subsequent Public Financing.


8.7.          Shelf Registration Statement.  The Company will use commercially
reasonable efforts to file a shelf registration statement on Form S-3 with the
SEC relating to a Subsequent Public Financing within ninety (90) days following
the Closing.
 
8.8.          No Short Sales.  The Investors each agree that they will not
engage, in “short sales” (as defined in Rule 200 promulgated under Regulation
SHO under the Exchange Act) of the Common Stock of the Company at any time prior
to the sooner of (i) one hundred twenty (120) days following the Closing Date or
(b) the consummation of the Company’s next offering of securities (whether
public or private) in which the Company receives gross proceeds of at least $2
million.


9.            FURTHER ASSURANCES.  The Company will, and will cause all of its
Subsidiaries to, and their management to, use their best efforts to satisfy all
of the closing conditions under Section 7, and will not take any action which
could frustrate or delay the satisfaction of such conditions.  In addition,
either prior to or following the Closing, the Company will, and will cause each
of its Subsidiaries to, and its and their management to, perform, or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
any other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.
 
 
28

--------------------------------------------------------------------------------

 
 
10.           MISCELLANEOUS.


10.1.        Compensation of Lead Placement Agent, Brokers, etc. Each Investor
acknowledges that it is fully aware that the Lead Placement Agent will receive
from the Company, in consideration of its services as placement agent in respect
of the offer and sale of the Units contemplated hereby, such number of Units
equal to the percent (10%) of the total number of Units sold in the Offering
which were placed directly by the Lead Placement Agent.  With respect to Units
placed by any sub-placement agent retained by the Lead Placement Agent in its
sole discretion, the Company will (i) pay an aggregate cash placement fee equal
to seven percent (7%) of the Gross Proceeds received by the Company in
connection with Units placed by such sub-placement agents, and (ii) issue to the
Lead Placement Agent such number of Units equal to three percent (3%) of the
total number of Units sold in the Offering which were placed by such
sub-placement agents.


It is acknowledged that the Lead Placement Agent may share such fees and
compensation with other placement agents or brokers participating in the
transactions contemplated hereby.  In addition, each Investor acknowledges that
it is aware that the Lead Placement Agent will receive from the Company payment
of all of its accountable fees and expenses including, but not limited to, all
legal fees and expenses incurred in connection with the Offering.


10.2.        Notices. All notices, requests, demands and other communications
provided in connection with this Agreement shall be in writing and shall be
deemed to have been duly given at the time when hand delivered, delivered by
express courier, or sent by facsimile (with receipt confirmed by the sender’s
transmitting device) in accordance with the contact information provided below
or such other contact information as the parties may have duly provided by
notice.


(a)
The Company:
 
 
YOU On Demand Holdings, Inc.
27 Union Square, West Suite 502
New York, New York  10003
Attention:  Shane McMahon
Fax Number: (212) 206-9112
     
With a copy to:
     
Pillsbury Winthrop Shaw Pittman LLP
2300 N Street, N.W.
Washington, DC  20037
Attention: Louis A. Bevilacqua, Esq.
Fax Number: (202) 663-8007
 
(b)
The Investors:
     
As per the contact information provided on the signature page hereof.
   
(c)
The Lead Placement Agent:
     
 Chardan Capital Markets, LLC
17 State Street, Suite 1600
New York, NY 10004
Attention: Kerry Propper
Fax Number: 646-465-9039



 
29

--------------------------------------------------------------------------------

 


10.3.        Amendments; Waivers.  No provision of this Agreement may be waived
or amended except in a written instrument signed, in the case of an amendment,
by the Company and the Investor Representative or, in the case of a waiver, by
the party against whom enforcement of any such waiver is sought (and if such
party is the Investors, then by the Investor Representative).  No waiver of any
default with respect to any provision, condition or requirement of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any subsequent default or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of either party to exercise
any right hereunder in any manner impair the exercise of any such right.


10.4.        Construction.  The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.  The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.


10.5.        Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted
assigns.  The Company may not assign this Agreement or any rights or obligations
hereunder without the prior written consent of the Investor Representative.  Any
Investor may assign any or all of its rights under this Agreement to any Person
to whom such Investor assigns or transfers any Securities, provided such
transferee agrees in writing to be bound, with respect to the transferred
Securities, by the provisions hereof that apply to the “Investors”.


10.6.        No Third-Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.


10.7.        Governing Law, Consent to Jurisdiction, etc.  All questions
concerning the construction, validity, enforcement and interpretation of the
Transaction Documents shall be governed by and construed and enforced in
accordance with the internal laws of the State of New York, without regard to
the principles of conflicts of law thereof.  Each party agrees that all legal
proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Agreement and any other Transaction Documents
(whether brought against a party hereto or its respective affiliates, directors,
officers, shareholders, employees or agents) shall be commenced exclusively in
the state and federal courts sitting in the City of New York.  Each party hereto
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in the City of New York, New York for the adjudication of
any dispute hereunder or in connection herewith or with any transaction
contemplated hereby or discussed herein (including with respect to the
enforcement of the any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper.  Each party hereto hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof.  Nothing contained herein shall be deemed to limit
in any way any right to serve process in any manner permitted by law.  EACH
PARTY HERETO (INCLUDING ITS AFFILIATES, AGENTS, OFFICERS, DIRECTORS AND
EMPLOYEES) HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.


 
30

--------------------------------------------------------------------------------

 


10.8.        Survival.  The representations, warranties, agreements and
covenants contained herein shall survive for two (2) years after the Closing of
the transactions contemplated by this Agreement.


10.9.        Indemnification.


(a)           The Company agrees to indemnify and hold harmless each Investor
and its Affiliates and their respective directors, officers, employees and
agents from and against any and all losses, claims, damages, liabilities and
expenses (including without limitation reasonable attorney fees and
disbursements and other expenses incurred in connection with investigating,
preparing or defending any action, claim or proceeding, pending or threatened
and the costs of enforcement thereof) (collectively, “Losses”) to which such
Person may become subject as a result of any breach of representation, warranty,
covenant or agreement made by or to be performed on the part of the Company
under the Transaction Documents, and will reimburse any such Person for all such
amounts as they are incurred by such Person.


(b)           Promptly after receipt by any Person (the “Indemnified Person”) of
notice of any demand, claim or circumstances which would or might give rise to a
claim or the commencement of any action, proceeding or investigation in respect
of which indemnity may be sought pursuant to this Section 10.9, such Indemnified
Person shall promptly notify the Company in writing and the Company shall assume
the defense thereof, including the employment of counsel reasonably satisfactory
to such Indemnified Person, and shall assume the payment of all fees and
expenses; provided, however, that the failure of any Indemnified Person so to
notify the Company shall not relieve the Company of its obligations hereunder
except to the extent that the Company is materially prejudiced by such failure
to notify.  In any such proceeding, any Indemnified Person shall have the right
to retain its own counsel, but the fees and expenses of such counsel shall be at
the expense of such Indemnified Person unless: (i) the Company and the
Indemnified Person shall have mutually agreed to the retention of such counsel;
or (ii) in the reasonable judgment of counsel to such Indemnified Person
representation of both parties by the same counsel would be inappropriate due to
actual or potential differing interests between them.  The Company shall not be
liable for any settlement of any proceeding effected without its written
consent, which consent shall not be unreasonably withheld, but if settled with
such consent, or if there be a final judgment for the plaintiff, the Company
shall indemnify and hold harmless such Indemnified Person from and against any
loss or liability (to the extent stated above) by reason of such settlement or
judgment.  Without the prior written consent of the Indemnified Person, which
consent shall not be unreasonably withheld, the Company shall not effect any
settlement of any pending or threatened proceeding in respect of which any
Indemnified Person is or could have been a party and indemnity could have been
sought hereunder by such Indemnified Party, unless such settlement includes an
unconditional release of such Indemnified Person from all liability arising out
of such proceeding.


 
31

--------------------------------------------------------------------------------

 


10.10.      Execution.  This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission or other electronic transmission, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or other electronic signature page were an original thereof.


10.11.      Severability.  If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.


10.12.      Replacement of Securities.  If any certificate or instrument
evidencing any Securities is mutilated, lost, stolen or destroyed, the Company
shall issue or cause to be issued in exchange and substitution for and upon
cancellation thereof, or in lieu of and substitution therefor, a new certificate
or instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and customary and reasonable
indemnity, if requested.  The applicants for a new certificate or instrument
under such circumstances shall also pay any reasonable third-party costs
associated with the issuance of such replacement Securities.


10.13.      Remedies.  In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Investors and the Company will be entitled to specific performance under the
Transaction Documents.  The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations described in the foregoing sentence and hereby agrees to waive in
any action for specific performance of any such obligation the defense that a
remedy at law would be adequate.


10.14.      Payment Set Aside.  To the extent that the Company makes a payment
or payments to any Investor pursuant to any Transaction Document or a Investor
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.


 
32

--------------------------------------------------------------------------------

 
 
10.15.      Independent Nature of Investors’ Obligations and Rights.  The
obligations of each Investor under any Transaction Document are several and not
joint with the obligations of any other Investor, and no Investor shall be
responsible in any way for the performance of the obligations of any other
Investor under any Transaction Document.  Nothing contained herein or in any
Transaction Document, and no action taken by any Investor pursuant thereto,
shall be deemed to constitute the Investors as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Investors are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by the Transaction Document.  Each
Investor shall be entitled to independently protect and enforce its rights,
including without limitation, the rights arising out of this Agreement or out of
the other Transaction Documents, and it shall not be necessary for any other
Investor to be joined as an additional party in any proceeding for such
purpose.  Each Investor has been represented by its own separate legal counsel
in their review and negotiation of the Transaction Documents.  The Company has
elected to provide all Investors with the same terms and Transaction Documents
for the convenience of the Company and not because it was required or requested
to do so by the Investors.


Irrevocable Offer.  Each Investor agrees that this Agreement constitutes an
irrevocable offer to purchase the Securities of the Company and that Investor
cannot cancel, terminate or revoke this Agreement or any agreement of Investor
made hereunder.  This Agreement shall survive the death or legal disability of
Investor and shall be binding upon Investor’s heirs, executors, administrators
and successors.
 
[Signature Pages Follow]
 
 
33

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.


COMPANY:


YOU ON DEMAND HOLDINGS,  INC.
 
By:
   
 
Name:
 
 
Title:
 

 
INVESTORS:


The Investors executing the Signature Page in the form attached hereto as Annex
A and delivering the same to the Company or its agents shall be deemed to have
executed this Agreement and agreed to the terms hereof.
 
LEAD PLACEMENT AGENT:


CHARDAN CAPITAL MARKETS, LLC


By:
 
 
 
Name:
 
 
Title:
 



Signature Page
Securities Purchase Agreement
 
 
 

--------------------------------------------------------------------------------

 
 
Annex A


Securities Purchase Agreement
Investor Counterpart Signature Page


The undersigned, desiring to: (i) enter into this Securities Purchase Agreement,
dated as of _________________, 2012 (the “Agreement”), between the undersigned,
YOU On Demand Holdings, Inc., a Nevada corporation (the “Company”), and the
other parties thereto, in or substantially in the form furnished to the
undersigned and (ii) purchase the securities of the Company appearing below,
hereby agrees to purchase such securities from the Company as of the Closing and
further agrees to join the Agreement as a party thereto, with all the rights and
privileges appertaining thereto, and to be bound in all respects by the terms
and conditions thereof.  Capitalized terms used herein but not otherwise defined
shall have the meaning as set forth in the Agreement.


IN WITNESS WHEREOF, the undersigned has executed the Agreement as of
_________________, 2012.



 
Name and Address, Fax No. and Social Security No./EIN of Investor:
                         
Fax No.:
          Soc. Sec. No./EIN:  

 

 
If a partnership, corporation, trust or other business entity:
     
By: 
    Name:   Title:      
If an individual:
         
Signature

 

 
Total Purchase Price:
        Type of Units (check one): Class A Units o   Class B Units o      
Number of Units:
 

 
 
 

--------------------------------------------------------------------------------

 
 
Schedule A


Schedule of Class A Investors


Investor
Shares of
Common Stock
Warrants
Total
Purchase Price
FIL Investment Management (Hong Kong) Limited
175,000
175,000
$700,000
Poliakine Horowitz Ltd.
125,000
125,000
$500,000
Robert Wolf
125,000
125,000
$500,000
Greg Tagaris
100,000
100,000
$400,000
Neil & Irene Danics
50,000
50,000
$200,000
Harry & Charlotte Katz
25,000
25,000
$100,000
Dan Foley
18,750
18,750
$75,000
Ron Josef Ben-Zakai
12,500
12,500
$50,000
Shai Gerson
6,250
6,250
$25,000
Kerry Propper
6,250
6,250
$25,000
George Kaufman
2,500
2,500
$10,000
TOTAL:
646,250
646,250
$2,585,000



 
 

--------------------------------------------------------------------------------

 


Schedule B


Schedule of Class B Investors


Investor
 
Shares of
Common Stock
   
Warrants
   
Total
Purchase Price
 
Chardan SPAC Asset Management LLC
    162,500       162,500       $650,000  
Steven Oliveira 1998 Charitable Remainder Unitrust
    87,500       87,500       $350,000  
TOTAL:
    250,000       250,000       $1,000,000  



 
 

--------------------------------------------------------------------------------

 


Exhibit A


Form of Warrant



[attached hereto]
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit B


Form of Registration Rights Agreement


[attached hereto]
 
 
 

--------------------------------------------------------------------------------

 


Exhibit C


Form of Certificate of Designation of Series C Preferred Stock


[attached hereto]
 
 

--------------------------------------------------------------------------------